Exhibit 10.1

EXECUTION VERSION

 

 

HEARTWARE INTERNATIONAL, INC.

REGISTRATION RIGHTS AGREEMENT

Dated as of December 1, 2013

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of December 1, 2013 (as it may be
amended from time to time, this “Agreement”), among HeartWare International,
Inc., a Delaware corporation (“Parent”), each of the stockholders of CircuLite,
Inc., a Delaware corporation (the “Company”), executing and delivering a
signature page hereto (each, together with any subsequent holder of Registrable
Securities that becomes a party hereto in accordance with the terms hereof, a
“Holder” and collectively, the “Holders”) and Shareholder Representative
Services LLC, a Colorado limited liability company (the “Securityholder
Representative”), as representative of the Holders and the other Company
Securityholders. Capitalized terms used in this Agreement are defined in Article
1 of this Agreement. Capitalized terms used and not otherwise defined herein
shall have the respective meanings assigned to such terms in the Merger
Agreement (as defined below).

RECITALS

WHEREAS, Parent, the Company, Chronos Merger Sub Inc., a wholly-owned indirect
subsidiary of Parent (“Merger Sub”), and the Securityholder Representative, as
representative of the holders of the Company’s securities, are parties to that
certain Agreement and Plan of Merger, dated as of December 1, 2013 (as it may be
amended from time to time, the “Merger Agreement”), pursuant to which the
Holders will receive shares of Parent Common Stock that will be issued in a
private placement in reliance on the exemption from registration provided by
Section 4(a)(2) of the Securities Act; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, Parent has agreed to enter into this Agreement with the
initial Holders to provide the Holders with certain registration rights with
respect to the Parent Shares.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

(a) “Affiliate” has the meaning assigned thereto by Rule 12b-2 under the
Exchange Act. In addition, for purposes of Section 5.1 and Section 6.6,
“Affiliate” of a Holder shall also include one or more funds or other investment
vehicles that are under common management with such Holder but, for the
avoidance of doubt, shall not include any investors in such Holder, funds or
other investment vehicles or any portfolio companies of any of the foregoing.



--------------------------------------------------------------------------------

(b) “Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in New York, New York are authorized or
obligated by law or executive order to close.

(c) “Closing” means the closing of the transactions contemplated by the Merger
Agreement.

(d) “Commission” means the Securities and Exchange Commission and any successor
thereto.

(e) “Designated Holder” means each of the Holders identified on Schedule 1
hereto, and any Affiliate of such Person that becomes a Holder of Registrable
Securities as a permitted assignee of such Person hereunder.

(f) “EDGAR” means the Commission’s Electronic Data Gathering, Analysis, and
Retrieval system.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(h) “Parent Common Stock” means (i) the common stock, par value $0.001 per
share, of Parent and (ii) any and all equity interests of Parent or any
successor of Parent (whether by merger, consolidation, sale of assets or
otherwise) issued or issuable with respect to the foregoing by way of stock
dividend or a stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise.

(i) “Parent Shares” means any and all shares of Parent Common Stock (i) issued
to the Holders pursuant to the Merger Agreement either as Distributable Closing
Consideration on the Closing Date or as a Milestone Payment or Revenue Payment
on a Contingent Payment Date (but, for the avoidance of doubt, shall not include
any shares of Parent Common Stock issued under the Management Sale Bonus Plan or
the Award Plan) and (ii) issued or issuable with respect to the foregoing by way
of stock dividend or a stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise.

(j) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

(k) “Registrable Securities” means, at any time, the Parent Shares then held by
any Holder; provided, however, that such Registrable Securities shall cease to
be Registrable Securities with respect to any Holder upon the earliest to occur
of the following:

(i) a registration statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and all such
Registrable Securities have been disposed of in accordance with such
registration statement;

 

2



--------------------------------------------------------------------------------

(ii) such Registrable Securities have been sold under any section of Rule 144;

(iii) such Registrable Securities can be disposed of without registration and
without regard to the volume limitation or manner of sale requirement pursuant
to Rule 144; provided that such Registrable Securities held by a Designated
Holder shall continue to constitute Registrable Securities solely for purposes
of conducting Permitted Underwritten Offerings, but not for any other purpose
(including, for the avoidance of doubt, not for purposes of Section 2.1 hereof);
and provided further that such Registrable Securities shall become Registrable
Securities again for all purposes under this Agreement at such later time as
they may cease to be eligible for resale without regard to the volume limitation
or manner of sale requirement pursuant to Rule 144 due to either (1) Parent’s
failure to meet the public information requirement of Rule 144(c)(1) or (2) a
material amendment of the Merger Agreement that prevents such Registrable
Securities from benefiting from Rule 144(d)(3)(iii) (a “Reinstatement Event”);

(iv) such Registrable Securities are held by Parent or one of its subsidiaries;
or

(v) such Registrable Securities have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of such securities.

(l) “Registration Expenses” means any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Securities on any securities exchange or
quotation service; (iii) fees and expenses with respect to filings required to
be made with the NASDAQ Stock Market (and/or such other national securities
exchange or national quotation service on which shares of Parent Common Stock
are then listed or quoted) or the Financial Industry Regulatory Authority (and,
if applicable, the reasonable and documented fees and disbursements of one
counsel to the underwriters in a Permitted Underwritten Offering incident to
securing any required review and qualification of the Financial Industry
Regulatory Authority); (iv) fees and expenses of compliance with securities or
“blue sky” laws (including reasonable fees and disbursements of one counsel for
the underwriters in a Permitted Underwritten Offering or Holders of Registrable
Securities in connection with blue sky qualifications of the securities and
determination of their eligibility for investment under the laws of such
jurisdictions); (v) printing expenses, messenger, telephone, mailing and
delivery expenses; (vi) fees and disbursements of counsel for Parent and
customary fees and expenses for independent registered public accountants
retained by Parent (including the expenses of any comfort letters or costs
associated with the delivery by independent registered public accountants of a
comfort letter or comfort letters); (vii) reasonable and documented fees and
expenses for one counsel for all Holders appointed by the Securityholder
Representative and incurred (1) for the review of the Initial Registration
Statement up to an aggregate of $10,000, (2) for the review of

 

3



--------------------------------------------------------------------------------

any revisions made by Parent to a previously approved prospectus supplement up
to an aggregate of $10,000 during the term of this Agreement or (3) in
connection with a Permitted Underwritten Offering or Parent Underwritten
Offering up to an aggregate of $50,000 per such offering (for up to three such
offerings); and (viii) customary fees and expenses of Parent’s transfer agent
and registrar; provided, however, that Registration Expenses shall not include,
and Parent shall not have any obligation to pay, (a) underwriting or placement
agent fees, including discounts and commissions with respect to shares sold by a
Holder pursuant to this Agreement, (b) except to the extent expressly provided
otherwise in the foregoing, and without prejudice to Section 4.1, any legal fees
and expenses of counsel to any Holder or underwriter or any other expenses
incurred by or on behalf of any Holder or the Securityholder Representative or
(c) any expenses related to the transfer of Registrable Securities by a Holder
pursuant to Section 6.6, including expenses related to the preparation and
filing of an amended prospectus.

(m) “Rule 144” means Rule 144 under the Securities Act or any successor rule.

(n) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(o) “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.

Section 1.2 List of Other Defined Terms. The following capitalized terms are
defined in the sections or articles set forth below:

 

“Agreement”      Preamble “Company”      Preamble
“Contingent Payment Parent Shares”      Section 2.1(b)
“Contingent Payment Registration Statement”      Section 2.1(b) “Holder” and
“Holders”      Preamble “Initial Parent Shares”      Section 2.1(a) “Initial
Registration Statement”      Section 2.1(a) “Inspectors”      Section 3.1(k)
“Merger Agreement”      Recitals “Merger Sub”      Recitals “Parent”     
Preamble “Parent Underwritten Offering”      Section 2.3 “Permitted Underwritten
Offering”      Section 2.2(a) “Records”      Section 3.1(k) “Reinstatement
Event”      Definition of Registrable Securities “Representative Losses”     
Section 6.1(b) “Securityholder Representative”      Preamble “Violation”     
Section 4.1

 

4



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Initial Registration Statement.

(i) Parent shall use its reasonable best efforts to prepare and file with the
Commission as promptly as practicable and in any event within twenty-five (25)
Business Days following the Closing Date a registration statement (the “Initial
Registration Statement”) on Form S-3, Form S-1 or such other form that is then
available to Parent and use its reasonable best efforts to cause such
registration statement to become effective as promptly as practicable, in each
case registering the offering and sale of a number of Parent Shares equal to the
sum of (x) the Parent Shares to be issued under the Merger Agreement at Closing
as part of the Closing Payment and (y) the Parent Shares that are expected to be
issued in connection with a Relaunch Milestone Payment under the Merger
Agreement ((x) and (y) together, the “Initial Parent Shares”) by the Holders
thereof; provided that during such twenty-five Business Day-period (as such
period may be extended pursuant to the subsequent proviso) Parent shall not be
required to file such Initial Registration Statement before it has available for
filing with the Commission historical financial statements of the Company and
pro forma financial statements relating to the acquisition effected by the
Merger that comply in all material respects with Rule 3-05 and Article 11 of
Regulation S-X and Item 9.01 of Form 8-K; provided further that if such
historical financial statements or pro forma financial information are not
available at the end of such twenty-five Business Day-period, such period shall
be extended by an additional ten (10) Business Days. To the extent Parent is
then eligible therefor, the Initial Registration Statement shall be an automatic
shelf registration statement as defined in Rule 405 under the Securities Act.
Parent shall, subject to Section 2.7, keep the Initial Registration Statement,
once effective, continuously effective to the extent provided in clause (ii)
below, until all Initial Parent Shares covered thereby have ceased to be
Registrable Securities. The Initial Registration Statement shall have a
reasonable and customary plan of distribution (excluding underwritten offerings,
except Permitted Underwritten Offerings and Parent Underwritten Offerings).

(ii) If either:

(A) the Initial Registration Statement has ceased to be effective prior to the
date on which all Initial Parent Shares covered thereby have ceased to be
Registrable Securities; or

(B) all Initial Parent Shares have ceased to be Registrable Securities, but have
thereafter become Registrable Securities again pursuant to a Reinstatement Event
and no registration statement is then effective that would permit the public
offering and sale of such Initial Parent Shares on a continuous basis pursuant
to Rule 415 under the Securities Act;

 

5



--------------------------------------------------------------------------------

then, in each case, Parent shall prepare and file with the Commission as
promptly as practicable, but in any event within thirty (30) Business Days
thereof, a new Initial Registration Statement in accordance with clause (i) of
this subsection (a) with respect to all Initial Parent Shares that are then
Registrable Securities, and use its reasonable best efforts to cause such
registration statement to become effective.

(b) Contingent Payment Registration Statement.

(i) If any Parent Shares are issued on a Contingent Payment Date as a Milestone
Payment or a Revenue Payment and those Parent Shares are not otherwise covered
by the Initial Registration Statement and are then Registrable Securities (any
such Parent Shares, “Contingent Payment Parent Shares”), then Parent shall
prepare and file with the Commission as promptly as practicable, but in any
event within thirty (30) Business Days of such issuance a registration statement
(a “Contingent Payment Registration Statement”) on Form S-3, Form S-1 or such
other form that is then available to Parent, and use its reasonable best efforts
to cause such registration statement to become effective as promptly as
practicable, in each case registering the offering and sale of such Contingent
Payment Parent Shares by the Holders thereof. To the extent Parent is then
eligible therefor, the Contingent Payment Registration Statement shall be an
automatic shelf registration statement as defined in Rule 405 under the
Securities Act. Parent shall, subject to Section 2.7, keep such Contingent
Payment Registration Statement, once effective, continuously effective to the
extent provided in clause (ii) below until all Contingent Payment Shares covered
thereby have ceased to be Registrable Securities. Each Contingent Payment
Registration Statement shall include a reasonable and customary plan of
distribution (excluding underwritten offerings, except Permitted Underwritten
Offerings and Parent Underwritten Offerings).

(ii) If either:

(A) such Contingent Payment Registration Statement has ceased to be effective
prior to the date on which the Contingent Payment Shares covered thereby have
ceased to be Registrable Securities; or

(B) all such Contingent Payment Parent Shares have ceased to be Registrable
Securities, but have thereafter become Registrable Securities again pursuant to
a Reinstatement Event and no registration statement is then effective that would
permit the public offering and sale of such Contingent Payment Parent Shares on
a continuous basis pursuant to Rule 415 under the Securities Act;

then, in each case, Parent shall prepare and file with the Commission as
promptly as practicable, but in any event within thirty (30) Business Days
thereof, a new Contingent Payment Registration Statement in accordance with
clause (i) of this subsection (b) with respect to all such Contingent Payment
Parent Shares that are then Registrable Securities, and use its reasonable best
efforts to cause such registration statement to become effective.

 

6



--------------------------------------------------------------------------------

(c) Management Sale Bonus Plan and Award Plan. Substantially concurrently with
the filing of the Initial Registration Statement, Parent shall file a
registration statement on Form S-8 covering the issuance of shares of Parent
Common Stock under the Management Sale Bonus Plan and the Award Plan. Parent
shall use its reasonable best efforts to keep such registration statement
effective for as long as any shares of Parent Common Stock remain issuable under
the Management Sale Bonus Plan or the Award Plan, as applicable. Notwithstanding
anything else to the contrary herein, other than this Section 2.1(c), none of
the provisions of this Agreement shall apply to such registration statement on
Form S-8, and it shall not be considered a “registration statement” for any
other purpose.

Section 2.2 Underwritten Offerings.

(a) Subject to Section 2.3 through Section 2.7, Designated Holders shall be
entitled to offer and sell their Registrable Securities pursuant to an
underwritten public offering; provided that the number of Registrable Securities
to be sold in such offering is equal to or greater than six (6) times the
average daily trading volume in Parent Common Stock reported as “VWAP Volume” by
Bloomberg (or any successor provider using similar methodology) during the 30
trading days prior to the delivery of the notice described in Section 2.2(b)
(each such underwritten offering, a “Permitted Underwritten Offering”).

(b) Designated Holders intending to participate in any Permitted Underwritten
Offering must notify Parent thereof in a written notice delivered by the
Securityholder Representative that includes all information typically included
in a selling stockholder notice and questionnaire. Parent shall select the
managing underwriter and any additional underwriters to be used in connection
with a Permitted Underwritten Offering, subject to the prior written consent of
the Securityholder Representative, such consent not to be unreasonably withheld
or delayed. Notwithstanding anything else herein, in no event shall Designated
Holders be entitled to effect more than one (1) Permitted Underwritten Offering
in any twelve month period or more than three (3) Permitted Underwritten
Offerings during the term of this Agreement.

(c) Parent shall prepare and file with the Commission as promptly as
practicable, and in any event within thirty (30) Business Days of the notice
described in Section 2.2(b), a registration statement on an appropriate form
under the Securities Act covering the Permitted Underwritten Offering, and use
its reasonable best efforts to cause such registration statement to become
effective as promptly as practicable. To the extent that Parent is then eligible
therefor, such registration statement shall be an automatic shelf registration
statement as defined in Rule 405 under the Securities Act.

(d) Parent’s obligations under this Section 2.2 are subject to Section 2.7, and
in the event that Parent exercises any of its rights under Section 2.7, the
Securityholder Representative may, by giving written notice to Parent within
five (5) Business Days of receipt of notice from Parent under Section 2.7,
terminate such Permitted Underwritten Offering, and any offering so terminated
shall not count towards the limitation on the number of Permitted Underwritten
Offerings in Section 2.2(b), but any Permitted Underwritten Offering that is
terminated for any other reason shall count towards such limitation.

 

7



--------------------------------------------------------------------------------

Section 2.3 Parent Registration. At any time following receipt of a notice from
the Securityholder Representative of a request for a Permitted Underwritten
Offering pursuant to Section 2.2(b), Parent may elect, in lieu of such Permitted
Underwritten Offering to include all or a portion of the Registrable Securities
to be sold in such Permitted Underwritten Offering in an underwritten public
offering by Parent of any of its stock or other equity securities (“Parent
Underwritten Offering”). Parent shall provide written notice of such election to
the Securityholder Representative, and such notice shall suspend Parent’s
obligations under Section 2.2 for as long as Parent is in good faith pursuing
such Parent Underwritten Offering for up to sixty (60) calendar days; provided
that such period may be extended for any reasonable period recommended by the
managing underwriter or underwriters for such Parent Underwritten Offering.
Parent shall have the right to select the managing underwriter(s) for any Parent
Underwritten Offering, which shall be one or more investment banking firms of
nationally recognized standing. All Designated Holders proposing to distribute
their Registrable Securities through such Parent Underwritten Offering shall
enter into an underwriting agreement among Parent and the underwriters in
customary form, and such other agreements, including, but not limited to,
custody agreements and lock-up agreements, requested by the managing
underwriters, so long as all Designated Holders participating in such Parent
Underwritten Offering are required to enter into substantially similar custody
agreements or lock-up agreements, as the case may be; provided that no
Designated Holder shall be required to make any representations or warranties or
give any indemnities other than those related to title and ownership of, and
power and authority to transfer, Registrable Securities and as to the accuracy
and completeness of statements made in a registration statement, prospectus or
other document in reliance upon, and in conformity with, written information
prepared and furnished to Parent or the managing underwriter(s) by such
Designated Holder pertaining exclusively to such Designated Holder. Any Parent
Underwritten Offering conducted in lieu of a Permitted Underwritten Offering
shall count towards the limitation on the number of Permitted Underwritten
Offerings in Section 2.2(b), unless the amount of Registrable Securities to be
included in such Parent Underwritten Offering is reduced pursuant to Section 2.4
to less than 65% of the amount specified in the notice pursuant to
Section 2.2(b), Parent exercises its rights under Section 2.7 with respect to
such Parent Underwritten Offering or Parent terminates such Parent Underwritten
Offering pursuant to the next sentence. Parent may decide to terminate any
Parent Underwritten Offering at any time in its sole discretion, whether or not
any Designated Holder has elected to include Registrable Securities in such
Parent Underwritten Offering.

Section 2.4 Underwriting Requirements. If the total amount of securities,
including Registrable Securities, to be included in a Parent Underwritten
Offering pursuant to Section 2.3 exceeds the maximum amount of securities that
the underwriters determine in their sole discretion will jeopardize the success
of such Parent Underwritten Offering, then Parent shall be required to include
in such Parent Underwritten Offering only that number of Registrable Securities
of the Designated Holders participating therein which the underwriters determine
in their sole discretion will not jeopardize the success of such Parent
Underwritten Offering (the Registrable Securities so included to be apportioned
pro rata among such Designated Holders according to the total amount of
Registrable Securities sought to be included therein by each such Designated
Holder or in such other proportions if mutually agreed to by such Designated
Holders).

 

8



--------------------------------------------------------------------------------

Section 2.5 Furnish Information. It shall be a condition precedent to the
obligations of Parent to take any action pursuant to this Article 2 with respect
to the Registrable Securities of any Holder that such Holder furnish to Parent
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as shall be reasonably
required to effect the registration of such Holder’s Registrable Securities and
are typically included in a selling stockholder notice and questionnaire.

Section 2.6 Expenses of Registration. Except as otherwise provided in this
Agreement, Parent shall bear all Registration Expenses relating to Registrable
Securities that are incurred pursuant to this Agreement. The Holders shall bear
all expenses (other than any Registration Expenses) incurred in connection with
the performance by the Holders of their obligations under the terms of this
Agreement; provided that the Designated Holders proposing to sell Registrable
Securities in a Permitted Underwritten Offering shall bear any Registration
Expenses incurred in connection therewith if the request for such Permitted
Underwritten Offering is withdrawn prior to its consummation (other than a
withdrawal pursuant to Section 2.2(d) in response to Parent’s exercise of its
suspension rights under Section 2.7 or a termination of a Parent Underwritten
Offering by Parent pursuant to Section 2.3), and such Designated Holders shall
promptly reimburse Parent for any such Registration Expenses promptly upon
request.

Section 2.7 Suspension Rights. Notwithstanding anything to the contrary
contained herein, Parent may, upon written notice (which notice shall include a
certificate signed by an executive officer of Parent stating that Parent is
exercising its rights under this Section 2.7, a general statement of the reason
for the suspension and an estimate of the length of the suspension) to the
Securityholder Representative, suspend (x) Parent’s obligation to file or have
declared or keep effective any registration statement or any amendment thereto
and (y) any Holder’s use of any prospectus which is part of any registration
statement (in which event each Holder shall discontinue sales of Registrable
Securities pursuant to such registration statement) if (a) Parent is pursuing a
material financing, acquisition, merger, joint venture, reorganization,
disposition or other similar transaction or Parent is resolving comments on its
public filings with the Commission and the board of directors of Parent, or a
validly appointed committee thereof, determines in its good faith judgment that
the use of the prospectus would materially interfere with Parent’s ability to
pursue or consummate such a transaction or resolve such comments with the
Commission or would require the public disclosure thereof or (b) Parent is in
the possession of other material non-public information the disclosure of which
at such time, in the good faith judgment of the board of directors of Parent, or
a validly appointed committee thereof, would reasonably be expected not to be in
the best interests of Parent; provided, however, that (i) there shall be no more
than two suspensions in any period of twelve consecutive months and in no event
shall such suspension period exceed an aggregate of ninety (90) days in any
consecutive 365-day period and (ii) during the first six months following the
Closing Date, there shall not be suspension periods exceeding sixty (60) days in
the aggregate. Upon disclosure of such information or the termination of the
condition described above, Parent shall promptly (x) provide notice to the
Securityholder Representative, (y) terminate any suspension of sales it has put
into effect and (z) take such other actions necessary to permit registered sales
of Registrable Securities as required or contemplated by this Agreement,
including, if necessary, preparation and filing of a post-effective amendment or
prospectus supplement so that the relevant registration statement and any
prospectus forming a part thereof will not include an

 

9



--------------------------------------------------------------------------------

untrue statement of material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.

Section 2.8 Ongoing Reporting. So long as a Holder owns any Registrable
Securities, Parent shall furnish to such Holder forthwith upon written request:
a written statement by Parent as to its compliance with the reporting
requirements of Rule 144(c)(1) under the Securities Act (which obligation Parent
shall be deemed to have complied with by indicating its compliance in its most
recent annual or quarterly report filed with the Commission); a copy of the most
recent annual or quarterly report of Parent (which obligation Parent shall be
deemed to have complied with if such report is available on EDGAR); and such
other Securities Act or Exchange Act reports as such Holder may reasonably
request (which obligation Parent shall be deemed to have complied with if such
reports are available on EDGAR).

ARTICLE 3

REGISTRATION PROCEDURES

Section 3.1 Registration Procedures. Whenever required to effect the
registration of Registrable Securities or facilitate the distribution thereof
pursuant to an already effective registration statement, Parent shall, as
expeditiously as reasonably practicable:

(a) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to maintain the effectiveness
of such registration and to comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement during the period in which such registration statement is
required to be kept effective pursuant to Section 2.1; provided, however, that
before filing such registration statement or any amendments or supplements
thereto or the prospectus used in connection therewith, Parent will furnish
copies of all such documents proposed to be filed (other than Exchange Act
documents incorporated by reference), to counsel for the Selling Holders, the
underwriters in a Permitted Underwritten Offering or Parent Underwritten
Offering and counsel for such underwriters of Registrable Securities covered by
such registration statement, provide reasonable time for the Securityholder
Representative, such underwriters (if any) and their respective counsel to
comment upon such documents if so requested by the Securityholder Representative
or any such underwriters and consider all such comments reasonably requested by
the Securityholder Representative, underwriters (if any) and their respective
counsel, it being agreed that references to counsel for the Selling Holders in
this Section 3.1(a) shall refer to one counsel designated by the Securityholder
Representative; and provided further that, in the case of a Parent Underwritten
Offering, Parent shall be required to consider only those comments that are
received within one (1) Business Day of the date on which Parent has provided
the relevant document;

(b) furnish to each Holder of Registrable Securities being registered and the
underwriters in a Permitted Underwritten Offering or Parent Underwritten
Offering, if any, without charge, such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits)

 

10



--------------------------------------------------------------------------------

other than those which are being incorporated into such registration statement
by reference, such number of copies of the prospectus contained in such
registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act as the
Securityholder Representative or managing underwriter, if any, may reasonably
request, in each case to the extent any such documents are not available on
EDGAR;

(c) register or qualify all Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as the Securityholder Representative
and the underwriters of the securities being registered, if any, shall
reasonably request, to keep such registration or qualification in effect for so
long as such registration statement is required to be kept effective, and take
any other action which may be reasonably necessary to enable the Holders to
consummate the disposition in such jurisdiction of the Registrable Securities
owned by the Holders; provided that Parent shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to the service of process in any state or jurisdiction in which
it is not now qualified or has not now so consented;

(d) notify the Securityholder Representative if at any time a prospectus
relating to the Registrable Securities is required to be delivered under the
Securities Act, Parent becomes aware of the happening of any event as a result
of which the applicable registration statement or the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Securityholder Representative, promptly prepare and furnish to the Holders a
reasonable number of copies of a supplement to or an amendment of such
registration statement or such prospectus as may be necessary so that such
registration statement or, as thereafter delivered to the purchasers of such
securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, in each case to the extent such documents are not
available on EDGAR;

(e) comply or continue to comply with the Securities Act and the Exchange Act
and with all applicable rules and regulations of the Commission thereunder so as
to enable any Holder to sell its Registrable Securities pursuant to Rule 144,
including without limitation to make and keep public information available, as
those terms are understood and defined in Rule 144(c)(1), and, upon written
request by such Holder and to the extent permitted by law, reasonably cooperate
in the removal of restrictive legends on such Registrable Securities to enable
such sale;

(f) provide a transfer agent and registrar for all Registrable Securities
covered by a registration statement not later than ten (10) Business Days prior
to the anticipated effective date of such registration statement;

 

11



--------------------------------------------------------------------------------

(g) notify the Securityholder Representative, promptly after it shall receive
notice thereof, of the time when such registration statement, or any
post-effective amendments to the registration statement, shall have become
effective, or a supplement to any prospectus forming part of such registration
statement has been filed;

(h) notify the Securityholder Representative of any request by the Commission
for the amendment or supplement of such registration statement or prospectus for
additional information to the extent such request relates to the plan of
distribution or information about the Selling Holders;

(i) advise the Securityholder Representative, promptly after it shall receive
notice or obtain knowledge thereof, of (i) the issuance of any stop order,
injunction or other order or requirement by the Commission suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and use all commercially reasonable efforts to
prevent the issuance of any stop order, injunction or other order or requirement
or to obtain its withdrawal if such stop order, injunction or other order or
requirement should be issued, (ii) the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation or threat of initiation of any proceedings for
that purpose and (iii) the removal of any such stop order, injunction or other
order or requirement or proceeding or the lifting of any such suspension;

(j) use commercially reasonable efforts to obtain as soon as practicable the
lifting of any stop order that might be issued suspending the effectiveness of
such registration statement;

(k) make available for inspection by any underwriter participating in any
Permitted Underwritten Offering or Parent Underwritten Offering and any
attorney, accountant or other professional retained by such underwriter
(collectively, the “Inspectors”), during normal business hours, all financial
and other records, pertinent corporate documents and properties of Parent
(collectively, the “Records”) as shall be reasonably requested, and cause
Parent’s officers, directors and authorized employees to supply all information
reasonably requested by any such Inspector in connection with establishing a
defense under Section 11 of the Securities Act with respect to such registration
statement. Records which Parent determines, in good faith, to be confidential
and which it notifies the Inspectors are confidential shall not be disclosed by
the Inspectors unless (i) the disclosure of the information contained in such
Records to the underwriter is necessary to avoid or correct a misstatement or
omission in such registration statement, (ii) such disclosure is necessary to
establish a due diligence defense for the underwriter, or (iii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, provided, however, that the foregoing inspecting and
information gathering shall be conducted by one counsel designated by the
managing underwriter in the Permitted Underwritten Offering or Parent
Underwritten Offering, as applicable;

 

12



--------------------------------------------------------------------------------

(l) with respect to Permitted Underwritten Offerings only, furnish to each
underwriter, if any, a signed counterpart, addressed to such underwriter, of
(i) an opinion or opinions of counsel to Parent and updates thereof and
customary negative assurance letters and (ii) if eligible under applicable
accounting standards, a comfort letter or comfort letters from Parent’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as the managing underwriter reasonably requests; and

(m) if a disposition of Registrable Securities takes the form of a Permitted
Underwritten Offering or Parent Underwritten Offering, enter into a written
underwriting, placement or similar agreements with any underwriters, placement
agents or brokers in such form and containing such provisions as are customary
for an issuer in connection with a secondary sale of equity securities pursuant
to an underwritten public offering and use its commercially reasonable efforts
to facilitate such Permitted Underwritten Offering (including by making members
of senior management of Parent reasonably available, subject to availability and
without undue disruption to Parent’s operations, to participate in customary
brief due diligence calls with the underwriters, but not including any
“road-show” or other marketing activities other than one customary investor call
per offering if so recommended by the managing underwriter).

Section 3.2 Covenants of Holders.

(a) In connection with the filing of any registration statement covering
Registrable Securities pursuant to this Agreement, each Selling Holder shall
furnish in writing to Parent through the Securityholder Representative at least
ten (10) Business Days prior to the filing of a registration statement to be
filed hereunder such information regarding such Holder (and any of its
Affiliates), the Registrable Securities to be sold, the intended method of
distribution of such Registrable Securities and such other information requested
by Parent as is necessary or it reasonably deems advisable for inclusion in the
registration statement relating to such offering pursuant to the Securities Act
and as is typically included in a selling stockholder notice and questionnaire,
all of which information Parent shall have requested before the fifteenth
Business Day prior to the filing of such registration statement. Each such
Selling Holder agrees to notify Parent as promptly as practicable of any
inaccuracy or change in information previously furnished by such Selling Holder
to Parent or of the occurrence of any event in either case as a result of which
any prospectus relating to such registration statement contains or would contain
an untrue statement of a material fact regarding such Selling Holder or such
Selling Holder’s intended method of disposition of such Registrable Securities
or omits to state any material fact regarding such Selling Holder or such
Selling Holder’s intended method of disposition of such Registrable Securities
necessary in order to make the statements therein not misleading in light of the
circumstances then existing, and promptly to furnish to Parent any additional
information required to correct and update any previously furnished information
or required so that such prospectus shall not contain, with respect to such
Selling Holder or such Selling Holder’s intended method of disposition of
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein not misleading
in light of the circumstances then existing. Each Selling Holder agrees to
deliver or cause delivery of the prospectus contained in any registration
statement to any purchaser of

 

13



--------------------------------------------------------------------------------

the Registrable Securities covered by such registration statement from such
Holder to the extent required by law.

(b) Each Holder agrees by acquisition of the Registrable Securities that
(i) upon receipt of any notice from Parent pursuant to Section 2.7 that the use
of a prospectus included in a registration statement is suspended, such Holder
will forthwith discontinue its disposition of Registrable Securities pursuant to
the registration statement relating to such Registrable Securities until such
Holder’s receipt of a notice from Parent pursuant to Section 2.7 that such
suspension has been terminated; (ii) upon receipt of any notice from Parent of
the happening of any event of the kind described in Section 3.1(d), such Holder
will forthwith discontinue its disposition of Registrable Securities pursuant to
the registration statement relating to such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.1(d); (iii) upon receipt of any notice from Parent of
the happening of any event of the kind described in clause (i) of
Section 3.1(i), such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement until such Holder’s receipt
of the notice described in clause (iii) of Section 3.1(i); and (iv) upon receipt
of any notice from Parent of the happening of any event of the kind described in
clause (ii) of Section 3.1(i), such Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement in the applicable
state jurisdiction(s) until such Holder’s receipt of the notice described in
clause (iii) of Section 3.1(i). Each Holder shall treat all notices received
from Parent pursuant to Section 2.3, Section 2.7, Section 3.1(d) or
Section 3.1(i), including the fact that any such notice has been received, in
the strictest confidence.

ARTICLE 4

INDEMNIFICATION

Section 4.1 Indemnification by Parent. To the fullest extent permitted by law,
Parent shall indemnify and hold harmless each Selling Holder, any underwriter
(as defined in the Securities Act) for such Selling Holder and each Person, if
any, who controls such Selling Holder or such underwriter within the meaning of
the Securities Act or the Exchange Act, and each officer, director, agent
(including the Securityholder Representative), employee and partner of the
foregoing against any losses, claims, damages, liabilities (joint or several),
costs and expenses (or actions in respect of any of the foregoing, whether
commenced or threatened, and whether or not such indemnified party is a party
thereto), including amounts paid in settlement, arising out of or based upon any
of the following statements or omissions (collectively a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any other document
incorporated by reference therein or prepared by Parent incident to such
registration or (ii) the omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, in light of the circumstances under which they were
made) not misleading; and Parent will pay to each such indemnified party any
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, including, subject
to Section 4.3, expenses of counsel; provided, however, that the indemnity
agreement contained in this Section 4.1 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Parent (which consent shall not be
unreasonably withheld), nor

 

14



--------------------------------------------------------------------------------

shall Parent be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon (x) a
Violation which occurs in reliance upon and in conformity with information with
respect to such Selling Holder, underwriter or controlling person furnished in
writing expressly for use in connection with such registration by such Selling
Holder, underwriter or controlling person or (y) a sale of Registrable
Securities by such Selling Holder in violation of Section 3.2(b).

Section 4.2 Indemnification by the Holders. To the fullest extent permitted by
law, each Selling Holder, severally and not jointly, shall indemnify and hold
harmless Parent, each of its directors, each of its officers who has signed the
registration statement in which the Selling Holder is participating, each
Person, if any, who controls Parent within the meaning of the Securities Act,
any underwriter and any controlling person of any such underwriter, against any
losses, claims, damages, liabilities (joint or several), costs and expenses (or
actions in respect of any of the foregoing, whether commenced or threatened),
including amounts paid in settlement, in connection with, arising out of or
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with information
furnished in writing by or on behalf of such Holder, with respect to such
Holder, expressly for use in connection with such registration statement, and
each such Holder will pay to each such indemnified party any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 4.2 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Securityholder
Representative (which consent shall not be unreasonably withheld); provided
further that the obligation to indemnify and hold harmless shall be several, not
joint and several, among such Selling Holders and the liability of each such
Selling Holder shall be in proportion to and limited to the net proceeds (after
giving effect to underwriting discounts and commissions) received by such
Selling Holder from the sale of Registrable Securities pursuant to such
registration statement.

Section 4.3 Notices of Claims, Etc. In the event of the commencement of any
action or proceeding (including any governmental investigation) with respect to
which an indemnified party seeks indemnification or contribution pursuant to
this Article 4, such indemnified party will promptly deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume, at the indemnifying party’s expense, the defense thereof, with
counsel reasonably satisfactory to the indemnified party, by giving written
notice to the indemnified party within twenty (20) days of the receipt of
written notice from the indemnified party of such proceeding of its intention to
do so and acknowledging in writing the obligations of the indemnifying party
with respect to such proceeding; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of receipt of notice of any such
proceeding shall not relieve the

 

15



--------------------------------------------------------------------------------

indemnifying party of any liability to the indemnified party under this Article
4 except to the extent the indemnifying party was materially prejudiced by such
failure (and, in any event, the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Article 4). No indemnifying party,
in the defense of any pending or threatened claim or litigation, shall, except
with the consent of each indemnified party, consent to entry of any judgment or
enter into any settlement unless such settlement (i) includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom. For purposes of this Section 4.3, all Holders
and their respective Affiliates and the Securityholder Representative together
shall be deemed to constitute one indemnified party that is represented by the
Securityholder Representative.

Section 4.4 Contribution. If the indemnification provided for in this Article 4
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 4.4 were to be determined
solely by pro rata allocation or by any other method of allocation that does not
take into account such equitable considerations. In no event shall the liability
of an indemnifying party under this Section 4.4 be greater in amount than such
Person would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 4.1 or Section 4.2, as applicable,
had been available under the circumstances. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of
fraudulent misrepresentation. A Selling Holder’s obligation to contribute
pursuant to this Section 4.4 shall be in proportion to and limited to the net
proceeds (after giving effect to underwriting discounts and commissions)
received by such Selling Holder from the sale of Registrable Securities pursuant
to such registration statement. In addition, no Person shall be obligated to
contribute hereunder any amounts in payment of any settlement of any action
effected without such Person’s consent (such consent not to be unreasonably
withheld).

Section 4.5 Survival; Conflict. The obligations of Parent and the Holders under
this Article 4 shall survive the completion of any offering of Registrable
Securities covered by a registration statement under Article 2. Notwithstanding
the foregoing, except to the

 

16



--------------------------------------------------------------------------------

extent set forth herein with respect to indemnification of Parent, to the extent
that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with a Permitted Underwritten
Offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

ARTICLE 5

MARKET STAND-OFF AGREEMENT

Section 5.1 Market Stand-Off Agreement. Each Designated Holder hereby agrees
that it shall not, to the extent required by an underwriter of securities of
Parent in connection with an underwritten offering in which any Designated
Holder participates, directly or indirectly sell, offer, pledge, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell (including without limitation any short sale), grant any option, right
or warrant for the sale of or otherwise transfer or dispose of any Registrable
Securities for up to ninety (90) days following the date of an underwriting
agreement with respect to a firm commitment underwritten public offering of
Parent’s securities without the consent of the underwriter; provided that if
Parent or other stockholders of Parent participating in the offering (holding,
individually, at least a similar number of shares of Parent Common Stock
following such offering as are held by such Designated Holder and its Affiliates
after such offering), shall enter into similar agreements in connection with
such underwritten public offering on less restrictive terms, the foregoing
restrictions shall be deemed amended to conform to such less restrictive terms,
and if any such other stockholders do not enter into any such similar
agreements, each Designated Holder shall not be required to enter into any such
similar agreements.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Securityholder Representative.

(a) By delivering a signature page to this Agreement or otherwise becoming a
party hereto, each Holder designates and appoints the Securityholder
Representative as such Holder’s agent and attorney-in-fact with full power and
authority to act for and on behalf of such Holder in all matters pertaining to
this Agreement. Notices and communications sent to the Securityholder
Representative by Parent shall be deemed notices and communications to each of
the Holders, and notices and communications sent to Parent by the Securityholder
Representative shall be deemed notices and communications by each of the
Holders, in each case for all purposes under this Agreement. Any document
delivered to the Securityholder Representative pursuant to this Agreement shall
be deemed delivered to each Holder. A decision, consent, waiver, instruction or
any other act or omission to act on the part of the Securityholder
Representative shall constitute an act or omission by each of the Holders and
shall be final, binding and conclusive upon each of them. Parent may
conclusively rely upon such act or omission on the part of the Securityholder
Representative as being the act or omission of each of the Holders, and Parent
and each of its directors, officers, employees and agents are hereby relieved
from any liability for any acts or omissions on their part taken in accordance
with any such act or omission on the part of the Securityholder Representative.
As used in this

 

17



--------------------------------------------------------------------------------

Agreement, the term “Securityholder Representative” includes any successor
Securityholder Representative appointed in accordance with the terms of its
engagement.

(b) The Holders shall indemnify, defend and hold the Securityholder
Representative harmless against, and the Securityholder Representative shall
have no liability to the Holders in respect of, any and all losses, liabilities,
expenses, damages, claims, penalties, fines, forfeitures, actions, out of pocket
fees, costs and expenses (including reasonable and documented fees and expenses
of counsel) (collectively, “Representative Losses”) arising out of or in
connection with the Securityholder Representative’s execution and performance of
the Transaction Documents, in each case as such Representative Loss is suffered
or incurred absent the Securityholder Representative’s or its Affiliates’ gross
negligence, fraud or willful misconduct. The Securityholder Representative may,
in its discretion, direct the disbursement of a portion of any payment payable
to the Holders pursuant to the Merger Agreement as reimbursement in respect of
any such Representative Loss, prior to disbursing the remaining amount of such
payment to the Holders. Notwithstanding anything to the contrary herein, the
provisions of Section 6.7 of the Merger Agreement shall be deemed incorporated
by reference herein and shall apply with respect to the parties hereto mutatis
mutandis and to the extent that there is any conflict between the provisions of
this Section 6.1 and Section 6.7 of the Merger Agreement, the provisions of
Section 6.7 of the Merger Agreement shall govern. For the avoidance of doubt,
this Section 6.1(b) is an agreement solely among the Securityholder
Representative and the Holders and shall in no way be binding on Parent.

Section 6.2 Termination; Survival.

(a) Subject subsections (b) and (c) below, the rights of each Holder under this
Agreement shall terminate upon the earlier of (i) the date that all of the
Registrable Securities held by such Holder cease to be Registrable Securities,
and (ii) one year from the date of this Agreement.

(b) If any Registrable Securities have ceased to be Registrable Securities but
have subsequently become Registrable Securities again pursuant to a
Reinstatement Event, the rights of the Holder of such Registrable Securities
under this Agreement shall be reinstated with respect to such Registrable
Securities and shall terminate upon the earlier of (i) the date that such
Registrable Securities have subsequently ceased to be Registrable Securities and
(ii) the first anniversary of the Reinstatement Event.

(c) The rights of the Designated Holders to request a Permitted Underwritten
Offering under Section 2.2 shall terminate on the tenth anniversary hereof.

(d) Unless previously terminated pursuant to subsections (a), (b) or (c) of this
Section 6.2, the rights of all Holders under this Agreement shall terminate six
months after the tenth anniversary hereof.

(e) The obligations of the parties under Article 4, Section 6.15, Section 6.16
and Section 6.17 and any claim based on fraud or intentional misrepresentation,
shall survive the termination of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 6.3 Counterparts; Additional Holders. This Agreement may be executed
manually or by facsimile or by other electronic transmission in multiple
counterparts. If so executed, all of such counterparts shall constitute but one
agreement, and, in proving this Agreement, it shall not be necessary to produce
or account for more than one such counterpart. Holders of Registrable Securities
that are not party to this Agreement as of the date hereof but are either
(x) entitled to receive Registrable Securities pursuant to the Merger Agreement
or (y) permitted assigns of holders of Registrable Securities pursuant to
Section 6.6, may execute counterparts to this Agreement or a customary joinder
agreement without the consent or additional signatures of the Holders party
hereto, and upon Parent’s receipt of such additional holder’s executed signature
pages or, at the request of Parent, an executed joinder agreement hereto, such
additional holder shall be deemed a party hereto.

Section 6.4 Prior Agreement; Construction; Entire Agreement. This Agreement
represents and constitutes the entire agreement among each of the parties hereto
with respect to the subject matter hereof. It is expressly understood that no
representations, warranties, guarantees or other statements shall be valid or
binding upon a party unless expressly set forth in this Agreement. It is further
understood that any prior agreements or understandings between the parties with
respect to the subject matter hereof have merged in this Agreement, which
together fully express all agreements of the parties hereto as to the subject
matter hereof and supersede all such prior agreements and understandings.

Section 6.5 Notices. Any notice or communication required under or otherwise
delivered in connection with this Agreement to any of the parties hereto shall
be written and shall be delivered to such party at the following address:

If to the Securityholder Representative or any Holder, to the Securityholder
Representative at:

 

Shareholder Representative Services LLC 1614 15th Street, Suite 200 Facsimile:
(303) 623-0294 Email: deals@shareholderrep.com Attention: Managing Director

with a copy to (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, NY 10019-6064 Facsimile: (212) 757-3990 Email:    rschumer@paulweiss.com
   tstewart@paulweiss.com

Attention:    Robert B. Schumer, Esq.    Tarun M. Stewart, Esq.

If to Parent to:

 

19



--------------------------------------------------------------------------------

HeartWare International, Inc. 205 Newbury Street, Suite 101 Framingham, MA 01701
Facsimile: (508) 739-0948 Email: lknopf@heartwareinc.com Attention: Lawrence
Knopf, Esq.

with a copy to (which shall not constitute notice) to:

 

Shearman & Sterling LLP 599 Lexington Avenue New York, NY 10022 Facsimile: (212)
848-7179 Email:    cobrien@shearman.com    robert.katz@shearman.com

Attention:    Clare O’Brien, Esq.    Robert Katz, Esq.

Each notice shall be in writing and shall be sent to the party to receive it,
postage prepaid by certified mail, return receipt requested, or by a nationally
recognized overnight courier service that provides tracking and proof of
receipt. Notices shall be deemed delivered upon receipt, except that in the case
of email or facsimile transmission, notices shall be deemed delivered
immediately (so long as confirmation of transmission is electronically or
mechanically generated and kept on file by the sending party).

Section 6.6 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall inure to be benefit of and be binding upon the successors and
assigns of each of the parties hereto, including subsequent holders of
Registrable Securities that have executed and delivered to Parent their written
agreement to be bound by all of the terms of this Agreement as a “Holder”
hereunder; provided that the rights of a Holder hereunder may only be assigned
to an Affiliate of such Holder. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

Section 6.7 Headings. Headings are included solely for convenience of reference
and if there is any conflict between headings and the text of this Agreement,
the text shall control.

Section 6.8 Amendments and Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of Parent and
(x) the Securityholder Representative or (y) the Holders of a majority of the
Registrable Securities then outstanding; provided that the provisions of the
preceding provision may not be amended or waived except in accordance with this
sentence. Any waiver, permit, consent or approval of any kind or character on
the part of the Securityholder Representative or any such Holders of any
provision or condition of this Agreement must be made in writing and shall be
effective only to the extent specifically set forth in writing. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
Holder and Parent.

 

20



--------------------------------------------------------------------------------

Section 6.9 Securities Register Notation. Each Holder acknowledges that Parent
has instructed the transfer agent for the Parent Shares to note on each Holder’s
securities account that the Parent Shares reflected in such account have not
been registered under the Securities Act and may not be offered or sold except
pursuant to an effective registration statement or an exemption from
registration as provided in this Agreement.

Section 6.10 Interpretation; Absence of Presumption. For the purposes hereof,
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Section,
paragraph or other references are to the Sections, paragraphs, or other
references to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (iv) the word “or” shall not be exclusive, (v) provisions
shall apply, when appropriate, to successive events and transactions, (vi) when
calculating the period of time before which, within which or following which any
act is to be done or step to be taken pursuant to this Agreement, the date that
is reference date in calculating such period shall be excluded and if the last
day of such period is not a Business Day, then the period shall end on the next
succeeding Business Day and (vii) any reference to any law shall be deemed also
to refer to all rules and regulations promulgated thereunder and as such law or
rules and regulations may be amended, supplemented or otherwise modified. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instruments to be drafted.

Section 6.11 Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

Section 6.12 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, unless such
severance and construction would materially alter the intent of the parties
hereto with respect to the transactions contemplated by this Agreement.

Section 6.13 Specific Performance; Other Rights. The parties hereto recognize
that various rights rendered under this Agreement are unique and that monetary
damages would not provide adequate compensation if the provisions of this
Agreement were not performed by them in accordance with the terms hereof or were
otherwise breached and, accordingly, the parties shall, in addition to such
other remedies as may be available to them at law or in equity, have the right
to enforce the rights under this Agreement by actions for injunctive relief and
specific performance. The parties agree not to raise any objections or defenses
to the availability of equitable remedies (including that a remedy at law would
be adequate) to prevent or restrain breaches of this Agreement and to
specifically enforce the terms

 

21



--------------------------------------------------------------------------------

and provisions of this Agreement to prevent breaches or threatened breaches of,
or to enforce compliance with, the covenants and obligations of the parties
under this Agreement.

Section 6.14 No Waiver. The waiver of any breach of any term or condition of
this Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.

Section 6.15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Section 6.16 Jurisdiction. The parties agree that any suit, action or other
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any state or federal court located in Wilmington,
Delaware, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or other proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or other proceeding in any
such court or that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. Process in any such suit,
action or other proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 6.5 shall be deemed effective service of process on such
party.

Section 6.17 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any transaction contemplated hereby.
Each party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 6.17.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

HEARTWARE INTERNATIONAL, INC. By:  

/s/ Larry Knopf

  Name:   Larry Knopf   Title:   Senior Vice President SHAREHOLDER
REPRESENTATIVE SERVICES LLC, solely in its capacity as the Securityholder
Representative By:  

/s/ W. Paul Koenig

  Name:   W. Paul Koenig   Title:   Managing Director COÖPERATIEVE AAC LS U.A.
By:   Forbion I Management B.V. By:  

/s/ M.A. van Osch

  Name:   M.A. van Osch   Title:   Director By:  

/s/ H.A. Slootweg

  Name:   H.A. Slootweg   Title:   Director FORBION CO-INVESTMENT COÖPERATIEF
U.A. By:   Forbion I Management B.V. By:  

/s/ M.A. van Osch

  Name:   M.A. van Osch   Title:   Director By:  

/s/ H.A. Slootweg

  Name:   H.A. Slootweg   Title:   Director



--------------------------------------------------------------------------------

FORBION CO-INVESTMENT II COÖPERATIEF U.A. By:   Forbion I Co II Management B.V.
By:  

/s/ M.A. van Osch

  Name:   M.A. van Osch   Title:   Director By:  

/s/ H.A. Slootweg

  Name:   H.A. Slootweg   Title:   Director M&F LIFE SCIENCES HOLDINGS I, LLC
By:  

/s/ Eric Rose

  Name:   Eric Rose   Title:   Authorized Signatory OBP IV-HOLDINGS LLC By:  
OBP Management IV, L.P.,   its General Partner By:  

/s/ Scott Halsted

  Name:   Scott Halsted   Title:   Authorized Signatory MRNA II - HOLDINGS LLC
By:   MRNA Fund II L.P. By:   OBP Management IV, L.P.,   its General Partner By:
 

/s/ Scott Halsted

  Name:   Scott Halsted   Title:   Authorized Signatory



--------------------------------------------------------------------------------

FOUNDATION MEDICAL PARTNERS II, L.P. By:   Foundation Medical Managers II, LLC
By:  

/s/ Lee Wrubel

  Name:   Lee Wrubel   Title:   Authorized Signatory CREDIT LYONNAIS VENTURE
CAPITAL (SCR) CREDIT AGRICOLE EUROPE INNOVATION 2008 CAPITAL INVEST PME LCL
INNOVATION 2007 LCL INNOVATION 2008 By:   Omnes Capital,   its General Partner
By:  

/s/ Alexia Perouse

  Name:   Alexia Perouse   Title:   Co-Head Venture Capital SBBM CORPORATION By:
 

/s/ Ippei Mimura

  Name:   Ippei Mimura   Title:   Director DONALD S. BAIM REVOCABLE TRUST By:  

/s/ Caryn Paris

  Name:   Caryn Paris   Title:   Trustee and executrix of estate



--------------------------------------------------------------------------------

FLEA STREET TRANSLATIONAL, LLC By:  

/s/ Ted Tussing

  Name:   Ted Tussing   Title:   Managing Member PAULO, LLC By:  

/s/ Paul Teirstein

  Name:   Paul Teirstein   Title:   Authorized Signatory ACCELERATED HOLDING
CORPORATION By:  

/s/ John P. Brancaccio

  Name:   John P. Brancaccio   Title:   Chief Financial Officer MARTIN LEON, MD

/s/ Martin Leon, MD

WILLEM FLAMENG, MD

/s/ Willem Flameng, MD

ROLF KAESE

/s/ Rolf Kaese



--------------------------------------------------------------------------------

JOSEPH MULLINGS

/s/ Joseph Mullings

JOHN WANG

/s/ John Wang

KAREN BRESTENSKY

/s/ Karen Brestensky

MICHAEL WECHNER

/s/ Michael Wechner

THOMAS MORTENSEN

/s/ Thomas Mortensen

HORST SCHNEIDER

/s/ Horst Schneider

BART MEYNS, MD

/s/ Bart Meyns, MD

THORSTEN SIESS

/s/ Thorsten Siess

SQUARE 1 BANK By:  

/s/ Lan Zhu

  Name: Lan Zhu   Title: Client Manager

SVB FINANCIAL GROUP

By:  

/s/ Michael Kruse

  Name: Michael Kruse   Title: Treasurer DENISE REONIERI

/s/ Denise Reonieri